        Case 3:17-cv-01104-VLB Document 70-37 Filed 04/01/19 Page 1 of 1



YaleDepartment
Yale            ofSpanish
     Department of Spanish &
                           & Portuguese
                                                                          PO Box
                                                                              Box208204
                                                                                  208204
                                                                          New
                                                                          New Haven
                                                                                HavenCTCT    0652o-8204
                                                                                          0652o-8204
                                                                          T 203
                                                                            203 432-1151
                                                                                 432-1151
                                                                          F 203
                                                                             203432-1178
                                                                                  432-1178
                                                                          span-port.yale.edu
                                                                          span-port.yale.edu
                                                                          courier
                                                                          courier
                                                                          82-90
                                                                          82-90Wall  Street
                                                                                  Wall    Street
                                                                          New
                                                                          New Haven
                                                                                HavenCTCT06511
                                                                                            06511
   April 13, 13,
   April     2015 2015


   Associate Professor
   Associate           Susan Byrne
                 Professor     Susan Byrne
   Department
   Department  of Spanish and Portuguese
                   of Spanish      and Portuguese
   Campus
   Campus

   Dear
   DearSue,
         Sue,

   IIhave
      havereceived   your letter
              received           of April
                              your        1, 2015,
                                      letter     ofwhich you copied
                                                     April          to the Provost
                                                              1, 2015,     which ofyouthe copied to the Pro
    University,
    University, the_Dean   of the Faculty
                       the_Dean            of ArtsFaculty
                                      of the       and Sciences,
                                                            of the  Divisional
                                                                 Arts          Director of thethe Divisional
                                                                        and Sciences,
   Humanities
   Humanities    for the
                      forFAS,
                            thetheFAS,
                                   FAS Dean
                                          theofFASAcademic
                                                      DeanAffairs, the FAS Dean
                                                             of Academic          of Faculty the FAS Dean of
                                                                               Affairs,
   Affairs and Deputy
   Affairs                         and the FAS Associate
                         Provost, Provost,
                and Deputy                       and theDean,      well as my four
                                                            FAS asAssociate         senior as well as my fou
                                                                                 Dean,
   colleagues
   colleagues  in theinDepartment    of Spanish
                           the Department        and Portuguese.
                                                    of Spanish and Portuguese.

   You have
   You  haverequested that Professor
               requested      that Roberto  Gonzalez
                                     Professor        Echevarria
                                                   Roberto    Gonzalez        ourselves
                                                                 and I recuseEchevarria and I recu
   from
   fromallall
           matters concerning
                matters       your tenure consideration.
                            concerning     your tenure consideration.

   Thisis to
   This    isinform   you that we
                to inform      you     not dowe
                                  willthat   so. Iwill
                                                   cite, asnot   do Yale
                                                            you did,  so.President
                                                                            I cite,  Peter
                                                                                         as you did, Yale Pr
   Salovey,
   Salovey,       his statement
             fromfrom            of November of
                         his statement        3, 2014:   "No one at
                                                    November       3,Yale
                                                                        2014:     be mistreated,
                                                                           should"No    one at Yale should
   bullied, harassed
   bullied,           or denied or
                  harassed      opportunities
                                    denied they      deserve. It is essential
                                               opportunities           theythat   all of us It is essential
                                                                               deserve.
   understand
   understand   this and
                     thisact accordingly."
                             and act accordingly."

   IIwill expect
       will                 your
                 to receiveto
               expect             preliminary
                               receive        materials,
                                           your    preliminary        and stipulated in
                                                         as requestedmaterials,       asmyrequested and s
   letter
   letter      toof you
          to you    Marchof 3o,March     the deadline
                                2015, on3o,   2015, ofonApril
                                                           the    2015.
                                                              15,deadline     of April 15, 2015.

   Sincerely,
   Sincerely,



   Rolena Adorno
   Rolena     Adorno
   Sterling Professor
   Sterling           of Spanishof Spanish
                 Professor
   Chair, Department
   Chair,              of Spanish
              Department      of and Portuguese
                                  Spanish    and Portuguese




                                                                                                    BYRNE006209
                                                                                                    BYRNE006209
